 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 765 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Expressing condolences to the families of the individuals killed during unusual storms and floods in the State of Georgia between September 18 and 21, 2009, and expressing gratitude to all of the emergency personnel who continue to work with unyielding determination to meet the needs of Georgia’s residents.  
 
 
Whereas the State of Georgia has been hit by days of unusually strong storms that have resulted in downpours and flooding, beginning on September 18, 2009; 
Whereas numerous Georgia rivers and creeks, including the Chattooga and Chattahoochee Rivers and Chickamauga Creek, swollen by days of rain, have overtopped their banks, creating a dangerous and deadly situation for nearby residents; 
Whereas the storms and floods have taken human lives; 
Whereas the floodwater has destroyed homes, flooded roadways, including major highways, compromised drinking water, severely damaged plumbing systems, and caused significant damage to homes and businesses; 
Whereas on September 21, 2009, Georgia Governor Sonny Perdue declared a state of emergency in 17 counties, including Carroll, Catoosa, Chattooga, Cherokee, Clayton, Cobb, Crawford, DeKalb, Douglas, Forsyth, Fulton, Gwinnett, Newton, Paulding, Rockdale, Stephens, and Walker Counties; 
Whereas the National Weather Service estimated that between 15 and 22 inches of rain have fallen in the metropolitan Atlanta counties of Gwinnett, Douglas, and Paulding between September 18 and 21, 2009; 
Whereas the rains have broken a 130-year-old record at Hartsfield-Jackson International Airport;  
Whereas hundreds of Georgians have been evacuated from their homes and over 300 people are seeking refuge in shelters; 
Whereas the Governor estimates that over 1,000 residences are seriously flooded; 
Whereas the weather has closed schools in several counties; 
Whereas as many as tens of thousands of people have been without power in metropolitan Atlanta; 
Whereas search and rescue operations are continuing in several counties where the water continues to rise; 
Whereas the Georgia Emergency Management Agency has coordinated with local emergency personnel and has worked tirelessly to protect human lives and rescue those threatened by the floods; 
Whereas the Georgia Emergency Management Agency continues to facilitate requests for assistance from citizens and first responders all across the State of Georgia; 
Whereas the Georgia Emergency Management Agency and other first responders have acted valiantly in life safety response operations, including delivering sandbags and rescuing people trapped in their cars and homes from the floodwater; 
Whereas the Federal Emergency Management Agency has activated its national and regional response coordination centers and is working closely with the State of Georgia to monitor the response efforts and identify and respond to any immediate emergency needs for the citizens and communities of the State that are impacted by these devastating floods; and 
Whereas volunteers are giving their time to help ensure that evacuees are sheltered, clothed, fed, and comforted through this traumatic event: Now, therefore, be it 
 
That the House of Representatives—  
(1)offers its deepest sympathy and condolences to the families of those who lost their lives in the flooding in the State of Georgia; 
(2)expresses its condolences to the families who lost their homes and other property in the floods; 
(3)expresses gratitude and appreciation to the people of the State of Georgia and the surrounding States, who continue to work to protect people from the still rising floodwaters; 
(4)expresses its support as the Federal Emergency Management Agency continues its efforts to respond to any needs of the citizens and communities affected by the flooding; and 
(5)honors the emergency responders, within and beyond metropolitan Atlanta and the State of Georgia, for their bravery and sacrifice during this tragedy. 
 
Lorraine C. Miller,Clerk.
